Exhibit 99.2 Mission Providence Pty Limited ABN 90 CONTENTS Page Statements of profit or loss and other comprehensive income 1 Statements of financial position 2 Statements of changes in equity 3 Statements of cash flows 4 Notes to the financial statements 5-26 Independent auditors’report 27 Mission Providence Pty Limited ABN 90 STATEMENTS OF PROFIT OR LOSS AND OTHER COMPREHENSIVE INCOME Note 12 months ended 31 December 2016 10 November 2014 to 31 December 2015 AUD$’000 AUD$’000 Revenue 3(a) Other revenue 3(b) Employee benefits expenses ) ) Client resources and subcontractor fees ) ) Premise and equipment expenses ) ) Administrative and management expenses ) ) Information technology expenses ) ) Depreciation and amortisation ) ) Other expenses ) ) Finance costs ) (8 ) Loss before income tax 4 ) ) Income tax benefits 5 - Loss after income tax for the period ) ) Other comprehensive loss: Other comprehensive loss for the period, net of tax - - Total comprehensive loss for the period ) ) Loss for the period is attributable to: Owners of the Company ) ) Non-controlling interest - - Total comprehensive loss for the period is attributable to: Owners of the Company ) ) Non-controlling interest - - The accompanying notes form part of these financial statements. 1 Mission Providence Pty Limited ABN 90 STATEMENTS OF FINANCIALPOSITION AS AT DECEMBER 31, 2 Note 6 AUD$’000 AUD $’000 ASSETS CURRENT ASSETS Cash and cash equivalents 6 Trade and other receivables 7 Amount receivable from related entity 15 - Other current assets 8 TOTAL CURRENT ASSETS NON-CURRENT ASSETS Plant and equipment 9 Intangible assets 10 Deferred tax assets 5 TOTAL NON-CURRENT ASSETS TOTAL ASSETS CURRENT LIABILITIES Trade and other payables 11 Amount payable to related entity 15 - Employee benefits 12 Financial lease liabilities 13 99 Deferred income Income in advance - TOTAL CURRENT LIABILITIES NON-CURRENT LIABILITIES Employee benefits 12 Financial lease liabilities 13 TOTAL NON-CURRENT LIABILITIES TOTAL LIABILITIES NET ASSETS EQUITY Issued capital 14 Accumulated losses ) ) TOTAL EQUITY The accompanying notes form part of these financial statements. 2 Mission Providence Pty Limited ABN 90 STATEMENTS OF CHANGES IN EQUITY Class A Share Capital Class B Share Capital Accumulated Losses Total Note AUD $ AUD $ AUD $ AUD $ Balance at date of incorporation - Share capital contribution 6 - Total comprehensive loss for the period - - ) ) Balance at 31 December 2015 6 ) Balance at 1 January 201 6 6 ) Share capital contribution 14 - - Total comprehensive loss for the year - - ) ) Balance at 31 December 2016 6 ) The accompanying notes form part of these financial statements. 3 Mission Providence Pty Limited ABN 90 STATEMENTS OF CASH FLOWS Note 12 months ended 31 December 2016 10 November 2014 to 31 December 2015 AUD $’000 AUD $’000 CASH FLOWS FROM OPERATING ACTIVITIES Receipts from customers Payments to suppliers and employees ) ) Receipts from rental of properties Interest received 10 15 Net cash used in operating activities 20 ) ) CASH FLOWS FROM INVESTING ACTIVITIES Acquisition of plant & equipment ) ) Payment of intangible assets ) ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from issue of share capital Payments of financial lease liability ) ) Net cash from financing activities Net increase in cash and cash equivalents ) Cash at beginning of period - Cash at end of period 6 On incorporation date, the Company received a transfer of computer equipment with an aggregate fair value of $374,170 from Mission Australia in the form of financial lease. This transfer is not reflected in the statement of Cash Flows. The accompanying notes form part of these financial statements. 4 Mission Providence Pty Limited ABN 90 NOTES TO THE FINANCIAL STATEMENTS FOR THE YEAR ENDED DECEMBER 31, 2016 Thesefinancial statements and notes represent those of Mission Providence Pty Limited (“the Company”). The Company is a joint venture between Mission Australia (“MA”) and Ingeus Australasia Pty Limited (“Ingeus Australasia”). The Company was incorporated on 10 November 2014 and is domiciled in Australia. The initial reporting period is therefore for the period 10 November 2014 to 31 December 2015. The financial statements were authorized for issue on 24 February 2017 by the Directors of the Company. NOTE 1: STATEMENT OF SIGNIFICANT ACCOUNTING POLICIES 1. Basis of Preparation a. Statement of compliance The financial statements are general purpose financial statements which have been prepared in accordance with International Financial Reporting Standards (IFRS) issued by the International Accounting Standards Board (IASB). Material accounting policies adopted in the preparation of the financial statements are presented below and have been consistently applied unless stated otherwise. b. Functional and presentation currency These financial statements are presented in Australian dollars, which is the Company’s functional currency. All amounts have been rounded to the nearest thousand, unless otherwise indicated. c. Basis of measurement The financial statements, except for cash flow information, have been prepared on the historical costs, modified, where applicable, by the measurement at fair value of selected non-current assets, financial assets and financial liabilities. d. Going concern The financial statements have been prepared on a going concern basis, notwithstanding the loss after income tax for the period of $11,890,000 (2015: $19,179,000) and net operating cash outflows of $10,207,000 (2015: net operating cash outflows of $14,757,000). The Directors believe the going concern basis to be appropriate for the following reasons: ● The Company received a 5-year contract to provide services, which commenced in July 2015, consistent with the Directors expectations, the volume of activity has been increasing over the first 18 month of the contract. ● The Company budgeted to make losses as the business developed, as the costs of establishing and fulfilling the obligations as it scaled up were expected to exceed revenue. This was funded by equity contributions from shareholders. ● The Company is forecasting to be profitable and generate positive cash from operations in 2017 and for the remainder of the contract period. ● The organizational restructure which the company has carried out in February 2017 will reduce costs to the operation, therefore increasing profitability and the generation of cash from operations in 2017 and future years. ● In early March 2017, the Company obtained a $2,400,000 short-term shareholder loan facility and drew down $1,000,000 of this facility to fund the restructuring costs incurred to date. The remainder of the short-term shareholder loan facility is also available to meet the working capital requirements of the Company if required. ● The Directors believe that the Company will generate sufficient cash from operations to continue in operation for the foreseeable future. No adjustments have been made to the financial report relating to the recoverability and classifications of recorded asset amounts, or to amounts and classification of liabilities that might be necessary should the Company not continue as a going concern. 5 Mission Providence Pty Limited ABN 90 NOTES TO THE FINANCIAL STATEMENTS FOR YEAR ENDED DECEMBER 31, 2016 (CONTINUED) 2. Summary of significant accounting policies a. Foreign currency translation (i) Functional and presentation currency Items included in the financial statements of each of the Company’s operations are measured using the currency of the primary economic environment in which it operates (“the functional currency”). The financial statements are presented in Australian dollars, which is Mission Providence’s functional and presentation currency. (ii) Transactions and balances Foreign currency transactions are translated into the presentation currency using the exchange rates prevailing at the dates of the transactions. Foreign exchange gains and losses resulting from the settlement of such transactions and from the translation at year end exchange rates of monetary assets and liabilities denominated in foreign currencies are recognised in the income statement, except when they are attributable to part of the net investment in a foreign operation. Foreign currency translations are initially translated into Australian currency at the rate of exchange at the date of transaction. At the balance sheet date, amounts payable and receivable in foreign currencies are translated to Australian currency at rates of exchange current at that date. Resulting exchange differences are recognised in determining the profit and loss for the period except for differences arising on foreign currency borrowing included in borrowing costs. b. Fair Value of Assets and Liabilities The Company measures some of its assets and liabilities at fair value on either a recurring or non-recurring basis, depending on the requirements of the applicable Accounting Standard. Fair value is the price the Company would receive to sell an asset or would have to pay to transfer a liability in an orderly (i .e . unforced) transaction between independent, knowledgeable and willing market participants at the measurement date. As fair value is a market-based measure, the closest equivalent observable market pricing information is used to determine fair value. Adjustments to market values may be made having regard to the characteristics of the specific asset or liability. The fair values of assets and liabilities that are not traded in an active market are determined using one or more valuation techniques. These valuation techniques maximise, to the extent possible, the use of observable market data. To the extent possible, market information is extracted from either the principal market for the asset or liability (i.e. the market with the greatest volume and level of activity for the asset or liability) or, in the absence of such a market, the most advantageous market available to the entity at the end of the reporting period (i.e. the market that maximises the receipts from the sale of the asset or minimises the payments made to transfer the liability, after taking into account transaction costs and transport costs). For non-financial assets, the fair value measurement also takes into account a market participant’s ability to use the asset in its highest and best use or to sell it to another market participant that would use the asset in its highest and best use. The fair value of liabilities and the entity’s own equity instruments (excluding those related to share-based payment arrangements) may be valued, where there is no observable market price in relation to the transfer of such financial instrument, by reference to observable market information where such instruments are held as assets. Where this information is not available, othervaluation techniques are adopted and, where significant, are detailed in the respective note to the financial statements. 6 Mission Providence Pty Limited ABN 90 NOTES TO THE FINANCIAL STATEMENTS FOR THE YEAR ENDED DECEMBER 31, 2016 (CONTINUED) c. Income Tax The income tax expense for the period comprises current income tax expenses and deferred income tax expenses . Current income tax expense charged to the profit and loss is the tax payable on taxable income calculated using applicable income tax rates enacted, or substantially enacted, as of the reporting date. Current tax liabilities are therefore, measured at the amounts expected to be paid to the relevant taxation authority. Deferred income tax expense reflects movements in deferred tax asset and deferred tax liability balances during the periodas well as unused tax losses. Current and deferred income tax expense is charged or credited directly to equity instead of the profit or loss when the tax relates to items that are credited or charged directly to equity. Deferred tax assets and liabilities are ascertained based on temporary differences arising between the tax bases of assets and liabilities and their carrying amounts in the financial statements. Deferred tax assets also result where amounts have been fully expensed but future tax deductions are available. No deferred income tax will be recognised from the initial recognition of an asset or liability, excluding a business combination, where there is no effect on accounting or taxable profit or loss. Deferred tax assets and liabilities are calculated at the tax rates that are expected to apply to the year when the asset is realised or the liability is settled, based on tax rates enacted or substantively enacted at the reporting date. Their measurement also reflects the manner in which management expects to recover or settle the carrying amount of the related asset or liability. Deferred tax assets relating to temporary differences and unused tax losses are recognised only to the extent that it is probable that future taxable profit will be available against which the benefits of the deferred tax asset can be utilised. Current tax assets and liabilities are offset where a legally enforceable right of set-off exists and it is intended that net settlement or simultaneous realisation and settlement of the respective asset and liability will occur. Deferred tax assets and liabilities are offset where a legally enforceable right of set-off exists, the deferred tax assets and taxable entities where it is intended that net settlement or simultaneous realisation and settlement of the respective asset and liability will occur in future years in which significant amounts of deferred tax assets or liabilities are expected to be recovered or settled. d. Plant and equipment Plant and equipment are measured on the cost basis and are therefore carried at cost less accumulated depreciation and any accumulated impairment losses. In the event the carrying amount of plant and equipment is greater than the estimated recoverable amount, the carrying amount is written down immediately to the estimated recoverable amount and impairment losses are recognised either in profit or loss or as a revaluation decrease if the impairment losses relate to a revalued asset. Subsequent costs are included in the asset’s carrying amount or recognised as a separate asset, as appropriate, only when it is probable that future economic benefits associated with the item will flow to the Company and the cost of the item can be measured reliably. All other repairs and maintenance are recognised as expenses in profit or loss in the financial period in which they are incurred. Depreciation The depreciable amount of all fixed assets, including buildings and capitalised lease assets, is depreciated on a straight-line basis over the asset’s useful life to the Company commencing from the time the asset is ready for use. Leasehold improvements are depreciated over the shorter of either the unexpired period of the lease or the estimated useful lives of the improvements. The depreciation rates used for each class of depreciable assets are: Class of Fixed Asset Depreciation Rate Leasehold improvement 20% Furniture and fixtures 20% Office equipment 20% - 33% IT equipment 33% 7 Mission Providence Pty Limited ABN 90 NOTES TO THE FINANCIAL STATEMENTS FOR YEAR ENDED DECEMBER 31, 2016 (CONTINUED) d. Plant and equipment (continued) The assets’ residual values and useful lives are reviewed, and adjusted as appropriate, at the end of each reporting period. Lease assets are depreciated over the shorter of the lease term and their useful lives unless it is reasonably certain that the Company will obtain ownership by the end of the lease. An asset’s carrying amount is written down immediately to its recoverable amount if the asset’s carrying amount is greater than its estimated recoverable amount. Gains and losses on disposals are determined by comparing proceeds with the carrying amount. These gains or losses are recognised in profit or loss when the item is derecognised. When revalued assets are sold, amounts included in the revaluation surplus relating to that asset are transferred to retained earnings. e. Impairment of financial assets At the end of each reporting period, the Company assesses whether there is any indication that an asset may be impaired. The assessment will include considering external sources of information and internal sources of information, including dividends received from subsidiaries, associates or jointly controlled entities deemed to be out of pre-acquisition profits. If such an indication exists, an impairment test is carried out on the asset by comparing the recoverable amount of the asset, being the higher of the asset’s fair value less costs to sell and value in use to the asset’s carrying amount. Any excess of the asset’s carrying amount over its recoverable amount is recognised immediately in profit or loss, unless the asset is carried at a revalued amount in accordance with another Standard. Any impairment loss of a revalued asset is treated as a revaluation decrease in accordance with that other Standard. Where it is not possible to estimate the recoverable amount of an individual asset, the Company estimates the recoverable amount of the cash-generating unit to which the asset belongs. Impairment testing is performed at least annually or whenever events or changes in circumstances indicate that the carrying amount is not recoverable for intangible assets with indefinite lives and other financial assets. An impairment loss is recognised for the amount by which the asset’s carrying amount exceeds its recoverable amount, which is the higher of fair value less costs to sell and value in use. To determine value in use, management estimates future cash flows from each cash generating unit and determines a suitable discount rate in order to calculate the present value of those cash flows. Discount factors are determined individually for each cash generating unit and reflect management’s assessment of respective risk profiles, such as market risks and asset- specific risk factors. Losses are recognised in profit or loss and reflected in an allowance account. When the Company considers that there are no realistic prospects of recovery of the asset, the relevant amounts are written off. If the amount of impairment loss subsequently decreases and the decrease can be related objectively to an event occurring after the impairment was recognised, then the previously recognised impairment loss is reversed through profit or loss. f. Employee Benefits Short-term employee benefits Provision is made for the Company’s obligation for short-term employee benefits. Short-term employee benefits are benefits (other than termination benefits) that are expected to be settled wholly before 12 months after the end of the annual reporting period in which the employees render the related service, including wages, salaries and sick leave. Short-term employee benefits are measured at the (undiscounted) amounts expected to be paid when the obligation is settled. The Company’s obligations for short-term employee benefits such as wages, salaries and sick leave are recognised as a part of current trade and other payables in the statement of financial position. The Company’s obligations for employees’ annual leave and long service leave entitlements are recognised as provisions in the statement of financial position. Other long-term employee benefits Provision is made for employees’ long service leave and annual leave entitlements not expected to be settled wholly within 12 months after the end of the annual reporting period in which the employees render the related service. Other long-term employee benefits are measured at the present value of the expected future payments to be made to employees. 8 Mission Providence Pty Limited ABN 90 NOTES TO THE FINANCIAL STATEMENTS FOR YEAR ENDED DECEMBER 31, 2016 (CONTINUED) f. Employee Benefits (continued) Other long-term employee benefits (continued) Expected future payments incorporate anticipated future wage and salary levels, durations of service and employee departures and are discounted at rates determined by reference to market yields at the end of the reporting period on Corporate bonds that have maturity dates that approximate the terms of the obligations. Upon the re-measurement of obligations due to change in assumptions for other long-term employee benefits, the net change in the obligation is recognised in profit or loss as a part of employee benefits expense in the periods in which the changes occur. The Company’s obligations for long-term employee benefits are presented as non-current provisions in its statement of financial position, except where the Company does not have an unconditional right to defer settlement for at least 12months after the end of the reporting period, in which case the obligations are presented as current provisions. Termination benefits Termination benefits are payable when employment is terminated before the normal retirement date, or when an employee accepts a redundancy in exchange for these benefits. The Company recognises termination benefits when it is demonstrably committed to terminating the employment of current employees according to a detailed formal plan without possibility of withdrawal. g. Cash and Cash Equivalents Cash and cash equivalents include cash on hand, deposits held at-call with banks, other short-term highly liquid investments with original maturities of three months or less, and bank overdrafts. h. Trade receivables Trade receivables are recognised initially at fair value and subsequently measured at amortised cost using the effective interest method, if the term of the receivable exceeds one year, less provision for impairment. Trade receivables are generally due for settlement within 14 days. i. Trade and other payables These amounts represent liabilities for goods and services provided to the Company in the ordinary course of business and prior to the end of the financial year and which are unpaid. The amounts are unsecured and are usually paid within 30 days of recognition. Trade and other payables are recognised initially at fair value and subsequently measured at amortised cost using the effective interest method, if the term of the payable exceeds one year . j. Revenue The Company provides employment services for the Department of Employment of Australia Government under 3 contracts: - jobactive: Employment services providers, such as Mission Providence, are contracted to assist eligible job seekers to find and keep a suitable employment, and to help employers find staff with the right skills for their business. - NEIS: has been established to train and mentor job seekers to enable them to successfully set up and run their own small business. - Work for the Dole: is the government–funded program that helps job seekers for employment by enabling them to develop new skills. Revenue is measured at the fair value of the consideration received or receivable. The Company recognises revenue when the amount of revenue can be reliably measured, it is probable that future economic benefits will flow to the entity and specific criteria have been met for each of the Company’s activities as described below. The Company bases its estimates of job outcome fees on historical results to the extent available, taking into consideration the type of customer, the type of transaction and the specifics of each arrangement. (i) Service fees (jobactive Administration Fees, Work for the Dole Coordinator Service Fees and NEIS Commencement Fees) paid to the Company when job seekers are transferred from the Government, are initially deferred and are then recognised as revenue over the period during which the Company is required to provide services to the client. 9 Mission Providence Pty Limited ABN 90 NOTES TO THE FINANCIAL STATEMENTS FOR YEAR ENDED DECEMBER 31, 2016 (CONTINUED) j. Revenue (continued) (ii) Job outcome fees are paid to the Company upon achievement of eligible employment related outcomes by job seekers for a period of time (4 weeks, 12 weeks and 26 weeks). These fees are recognised by the Company based on the historical probability of achieving an eligible employment outcome. (iii) Interest income is recognised on a time proportion basis, taking into account the principal outstanding and the effective rate over the period to maturity, unless collectability is in doubt, in which case it is recognised on a cash receipt basis. (iv) Rental income is recognised on an accrual basis unless collectability is in doubt, in which case the recognition of such income is suspended. All revenue is stated net of the amount of goods and services tax (GST). k. Goods and Services Tax (GST) Revenues, expenses and assets are recognised net of the amount of GST, except where the amount of GST incurred is not recoverable from the Taxation Authority. In these circumstances, the GST is recognised as part of the cost of acquisition of the asset or as part of an item of the expense. Receivables and payables in the statement of financial position areshown inclusive of GST. Cash flows are presented in the statement of cash flows on a gross basis, except for the GST component of investing and financing activities, which are disclosed as operating cash flows. l. Leases Leases in which a significant portion of the risks and rewards of ownership are not transferred to the Company as lessee are classified as operating leases. Payments made under operating leases (net of any incentives received from the lessor) are charged to profit and loss on a straight-line basis over the period of the lease. Lease incentives under operating leases are recognised as a liability and amortised on a straight-line basis over the life of the lease term. Assets held under financial leases are recognised as assets of the Company at the lower of fair value at the inception of the lease, or the net present value of the minimum lease payments.The corresponding liabilities are included in the statement of financial position as a finance lease obligation. Lease payments are apportioned between finance expenses and reduction of lease obligation so as to achieve a constant rate of interest on the remaining balance of the liability. Finance expenses are recognised immediately in the profit and loss, unless they are directly attributable to qualifying assets, in which case they are capitalised in accordance with the Company’s policy on borrowing costs. Lease assets are depreciated on a straight-line basis over the shorter of their estimated useful lives or the lease term. m. Intangibles Computer software and licenses Costs incurred in acquiring software and licenses that will contribute to future period financial benefits through revenue generation and/or cost reduction are capitalised. Amortisation is calculated on a straight-line basis over the useful lives ranging from 3 to 5 years. n. Provisions Provisions are recognizedwhen the Company has a legal or constructive obligation as a result of past events and it is probable that an outflow of resources will be required to settle the obligation and the amount has been reliably estimated. Provisions are not recognized for future operating losses. 10 Mission Providence Pty Limited ABN 90 NOTES TOTHE FINANCIAL STATEMENTS FOR YEAR ENDED DECEMBER 31, 2016 (CONTINUED) n. Provisions (Continued) Where there are a number of similar obligations, the likelihood that an outflow will be required in settlement is determined by considering the class of obligation as a whole. A provision is recognised even if the likelihood of an outflow with respect to any one item included in the same class of obligations may be small. Provisions are measured at the present value of management’s best estimate of the expenditure required to settle the present obligation at the end of each reporting period. The discount rate used to determine the present value is a pre-tax rate that reflects current market assessments of the time value of money and the risks specific to the liability. The increase in the provision due to the passage of time is recognised as interest expenses. A provision for onerous contracts is recognised when the expected benefits to be derived by the Company from a contract are lower than the unavoidable cost of meeting its obligations under the contract. The provision is measured at the present value of the lower of the expected costs of terminating the contract and the net cost of continuing with the contract. Before a provision is established, the Company recognises any impairment loss on the assets associated with that contract. o. Critical Accounting Estimates and Judgments The preparation of financial statements requires management to make judgements, estimates and assumptions that affect the application of accounting policies and the reported amounts of assets, liabilities, income and expenses. Directors evaluate estimates and judgments incorporated into the financial statements based on historical knowledge and best available current information. Estimates assume a reasonable expectation of future events and are based on current trends and economic data, obtained both externally and within the Company. Estimates and judgements are continually evaluated and are based on historical experience and expectation of future events that may have a financial impact on the entity and that are believed to be reasonable under the circumstances. Revisions to accounting estimates are recognised in the period in which the estimates are revised and in any future periods affected. Key estimates Information about assumptions and estimation uncertainties that have a significant risk of resulting in a material adjustment within the period ending 31 December 2016 are included in the following notes: (i) Note 3 – Revenue recognition As outlined in note 2(j)(i), the Company’s employment services revenue includes service fees paid to the Company to work with a job seeker for a specified period of time (typically the contracted service is between 6 months and 1 year). Revenue is recognised when the amount of revenue can be reliably measured, it is probable that future economic benefits will flow to the entity and specific criteria have been met for each of the Company’s activities. The Company bases its estimates on historical results, taking into consideration of the type of customer, the type of transaction and the specifics of each arrangement. The Directors have made estimates regarding revenue and certain other provisions based on their knowledge and estimates of the change in contract base that has occurred within the business during the period. (ii) Note 5 – recognition of deferred tax assets: availability of future taxable profit against which carr ied forward tax losses can be used. The Company reviews its performance against budget on a monthly basis, and assesses the availability of future taxable profit to utilize carried forward losses. The level of deferred tax asset is reviewed on a monthly basis, and the appropriate adjustment is recognized in the financial statements. Key judgements: Information about critical judgements in applying accounting policies that have the most significant effect on the amounts recognised in the financial statements is included in the following notes: (i) Note 14 – Leases: whether an arrangement contains a lease. 11 Mission Providence Pty Limited ABN 90 NOTES TO THE FINANCIAL STATEMENTS FOR YEAR ENDED DECEMBER 31, 2016 (CONTINUED) p. Standards issued but not yet effective Accounting Standards and Interpretations issued by the IASB that are not yet mandatorily applicable to the Company, together with an assessment of the potential impact of such pronouncements on the Company when adopted in future periods, are discussed below. The Company does not plan to early adopt these new accounting standards. IFRS 9: Financial Instruments and associated Amending Standards (applicable to annual reporting periods commencing on or after 1January 2018). The Standard will be applicable retrospectively (subject to the provisions on hedge accounting outlined below) and includes revised requirements for the classification and measurement of financial instruments, revised recognition and derecognition requirements for financial instruments, and simplified requirements for hedge accounting. The key changes that may affect the Company on initial application include certain simplifications to the classification of financial assets, simplifications to the accounting of embedded derivatives, upfront accounting for expected credit loss, and the irrevocable election to recognise gains and losses on investments in equity instruments that are not held for trading in other comprehensive income. IFRS 9 also introduces a new model for hedge accounting that will allow greater flexibility in the ability to hedge risk, particularly with respect to hedges of non-financial items. Although the Directors anticipate that the adoption of IFRS 9 may have an impact on the Company’s financial instruments, including hedging activity, it is impracticable at this stage to provide a reasonable estimate of such impact. IFRS 15: Revenue from Contracts with Customers (applicable to annual reporting periods commencing on or after 1 January 2018). When effective, this Standard will replace the current accounting requirements applicable to revenue with a single, principles-based model. It replaces existing revenue recognition guidance, including IAS18 Revenue , IAS 11 Construction Contracts and IFRIC 13 Customer Loyalty Programmes . Except for a limited number of exceptions, including leases, the new revenue model in IFRS 15 will apply to all contracts with customers as well as non-monetary exchanges between entities in the same line of business to facilitate sales to customers and potential customers. The core principle of the Standard is that an entity will recognise revenue to depict the transfer of promised goods or services to customers in an amount that reflects the consideration to which the entity expects to be entitled in exchange for the goods or services. To achieve this objective, IFRS 15 provides the following five-step process: - identify the contract(s) with a customer; - identify the performance obligations in the contract(s); - determine the transaction price; - allocate the transaction price to the performance obligations in the contract(s); and - recognise revenue when (or as) the performance obligations are satisfied. The Company is assessing the impact on its financial statements resulting from the application of IFRS 15. IFRS 16: Leases was released by the IASB in January 2016, and is effective for annual reporting periods beginning on or after 1 January 2019. Early adoption will be permitted for entities that also early adopt IFRS 15 Revenue from Contracts with Customers . IFRS 16 requires lessees to bring leases onto the balance sheet, increasing the visibility of their assets and liabilities. IFRS 16 removes the classification of leases as either operating leases or finance leases – for the lessee – effectively treating all leases as finance leases. The Company is assessing the impact on its financial statements resulting from the application of IFRS 16. 12 Mission Providence Pty Limited ABN 90 NOTES TO THE FINANCIAL STATEMENTS FOR YEAR ENDED DECEMBER 31, 2016 (CONTINUED) NOTE 2: KEY MANAGEMENT PERSONNEL COMPENSATION (a) Key ManagementPersonnel compensation comprises income paid or payable, or otherwise made available to Key Management Personnel by the Company in connection with the management of affairs of the Company. Short-term benefits Post- employment benefits Total AUD $’000 AUD $’000 AUD $’000 2016 total compensation 2015 total compensation 51 (b) Transactions with key management personnel No transactions with key personnel during the reporting period. NOTE 3: REVENUE 12 months ended 31 December 2016 10 November 2014 to 31 December 2015 AUD $’000 AUD $’000 (a) Service fee (b) Other revenue Interest revenue 10 15 Other revenue NOTE 4: LOSS BEFORE INCOME TAX Loss before income tax includes the following specific expenses: Finance costs: 50 8 External Tender fees - Rental expense on operating leases Contributions to defined contribution plan Motor vehicles expenses Travel expenses Communication expenses Marketing expenses Legal and professional expenses Depreciation Amortisation 92 13 Mission Providence Pty Limited ABN 90 NOTES TO THE FINANCIAL STATEMENTS FOR YEAR ENDED DECEMBER 31, 2016 (CONTINUED) 12 months ended 31 December 2016 AUD $’000 10 November 2014 to 31 December 2015 AUD $’000 NOTE 5: TAX (a) The components of tax benefits recognised in the profit or loss: Deferred tax - ) (b) Income tax (benefits)/expense The prima facie tax on loss from ordinary activities before income tax is reconciled to the income tax as follows: Loss before income tax ) ) Prima facie tax payable/(benefit) on profit from ordinary activities at 30% ) ) Tax effect of: - Current-year losses for which no deferred tax asset is recognised - - Origination and reversal of temporary differences - - Non-allowable items 26 36 Income tax benefits attributable to Company - ) The company has unrecognized deferred tax assets, amounting to $3,213,000 for the year ended 31 December 2016. (c) Deferred tax assets Balance as at 1 January - Credited to statement of profit or loss and other comprehensive income - Balance as at 31 December (d) Movement in Deferred tax assets Balance December 31, 2015 Recognised to profit and loss Balance December 31, 2016 Employee benefits 16 Start-up business expenses ) Deferred income Income in advance ) - Other provisions Tax losses carried forward Deferred tax assets - 14 Mission Providence Pty Limited ABN 90 NOTES TO THE FINANCIAL STATEMENTS FOR YEAR ENDED DECEMBER 31, 2016 (CONTINUED) NOTE 5: TAX (CONTINUED) Deferred tax assets have been recognised in respect of the above as it is probable that future taxable profits will be available against which the Company will obtain the benefits therefrom. The Company has established its operations and is beyond the commencement phase, as it is now realizing revenue. Based on its performance ,the Company is forecasted to achieve profitability and will utilise all deferred tax assets.The Company is now generating revenue under the 5 -year government contracts. The Company will continue to carry on with the same business operations for the foreseeable future and is forecast to be profitable and generate cash from operations in 2017. Therefore, management considers it probable that future taxable profits would be available against which the deferred tax asset can be realised. 6 AUD $’000 5 AUD $’000 NOTE 6: CASH AND CASH EQUIVALENTS Cash on hand 3 Cash at bank NOTE 7: TRADE AND OTHER RECEIVABLES Trade receivables 65 Other receivables 68 NOTE 8: OTHER CURRENT ASSETS Prepayments Security deposits 1 2 15 Mission Providence Pty Limited ABN 90 NOTE 9: PLANT AND EQUIPMENT Leasehold Improvement Office E quipment Furniture and Fixtures Total AUD $’000 AUD $’000 AUD $’000 AUD $’000 Cost At 1 January 2016 49 Additions 4 Disposals - At 31 December 2016 53 Accumulated depreciation At 1 January 2016 ) ) (6 ) ) Depreciation for the period ) Disposals - At 31 December 2016 ) Carrying amount At 31 December 2015 43 At 31 December 2016 35 16 Mission Providence Pty Limited ABN 90 NOTE 10: INTANGIBLE ASSETS Computer S oftware Computer Software in Development Licenses Total AUD $’000 AUD $’000 AUD $’000 AUD $’000 Cost At 1 January 2016 - Additions - Disposals - At 31 December 2016 Accumulated depreciation At 1 January 2016 ) - ) ) Depreciation for the period ) - ) ) Disposals - At 31 December 2016 ) - ) ) Carrying amount At 31 December 2015 - At 31 December 2016 91 NOTE 11: TRADE AND OTHER PAYABLES AUD $’000 AUD $’000 Trade payables Other payables and accruals Other liabilities - GST payable 51 NOTE 12: EMPLOYEE BENEFITS CURRENT Provision for annual leave Provision for long service leave NON-CURRENT Provision for long service leave 17 Mission Providence Pty Limited ABN 90 NOTES TO THE FINANCIAL STATEMENTS FOR THE YEAR ENDED DECEMBER 31, 2016 (CONTINUED) NOTE 13: FINANCE LEASE LIABILITIES 2016 AUD $’000 AUD $’000 Current 99 Non-current The Companyhasa financial lease agreement with Bank of Queensland for computer equipment on a 3 year term and a lease agreement with BHO for cloud project on a 3 year term with commitments as follows: Within one year Later than one year but not later than five years Later than five years - - Total contractual liabilities Less: Future finance charges ) ) Balance as at 31 December 18 Mission Providence Pty Limited ABN 90 NOTES TO THE FINANCIAL STATEMENTS FOR THE YEAR ENDED DECEMBER 31, 2016 (CONTINUED) NOTE 14: ISSUED CAPITAL Note No. of shares AUD $ No. of shares AUD $ Contributing Class A shares a Fully Paid Class B shares b 6 6 a. Class A Shares No of shares. AUD $ At 1 January 2016 Issue for cash At 31 December 2016 b. Class B Shares No. of shares AUD $ At 1 January 2016 6 Issue for cash 1,388,880 - At 31 December 2016 6 In accordance with the Constitution, the Number of Class A shares on issue to Class A shareholders at any time equals to 150% of the Class B shares on issue to Class B shareholders at any time. At any general meetings, Class A shareholders are eligible in aggregate for 60% of the voting rights and Class B shareholders are eligible in aggregate for 40% of the voting rights. Class A shareholders will have 75% right to distribution of the Company’s surplus cash, profits and other capital and Class B shareholders will have 25% right to distribution of the Company’s surplus cash, profits and other capital. c. Capital Management Management controls the capital of the Company in order to provide the shareholders with adequate returns and to ensure that the Company can fund its operations and continue as a going concern. There are no externally imposed capital requirements. Management effectively manages the Company’s capital by assessing the Company’s financial risks and adjusting its capital structure in response to changes in these risks and in the market. These responses include the management of debt levels, distributions to shareholders and share issues. 19 Mission Providence Pty Limited ABN 90 NOTES TO THE FINANCIAL STATEMENTS FOR THE YEAR ENDED DECEMBER 31, 2016 (CONTINUED) NOTE 15: RELATED PARTY TRANSACTIONS Transactions between related parties are on normal commercial terms and conditions no more favourable than those available to other parties unless otherwise stated. Transactions with related entities for the year ended Balance outstanding receivable/(payable) as at Transactions with related entities for the period ended Balance outstanding receivable/(payable) as at 6 AUD $’000 6 AUD $’000 5 AUD $’000 2015 AUD $’000 Ingeus UK Ltd - Capital contribution - - Other charges - (2 ) ) - Mission Australia - Rental receipts (6 ) - - Tender fee - - ) - - IT on-going support costs ) ) ) - - Other recharges ) - Communication charges - - ) ) - IT service costs - - ) - - Property costs ) ) ) 5 - Fleet charges - - ) - - Employee Assistance Program - - ) - - NEIS ) ) - - - Work for the Dole – host activity expenses (4 ) (1 ) ) 28 Ingeus Australasia Pty Limited - Employee Assistance Program ) ) ) - 20 Mission Providence Pty Limited ABN 90 NOTES TO THE FINANCIAL STATEMENTS FOR THE YEAR ENDED DECEMBER 31, 2016 (CONTINUED) NOTE 16: ASSETS CONTRIBUTED BY SHAREHOLDER Note AUD $’000 AUD $’000 Net assets/(liabilities) contributed from Mission Australia As part of the Joint Venture agreement, Mission Australia contributed certain assets and liabilities to the Company at the incorporation date as follows: Asset Fair value - Liabilities Employee benefits - ) Net identifiable liabilities - ) NOTE 17: LEASE COMMITMENTS Operating lease commitments The Company leases various offices under non-cancellable operating leases. All leases started from 1 July 2015 on three to five year terms with renewal rights. On renewal, the terms of the leases are renegotiated. AUD $’000 AUD $’000 Within one year Later than one year but not later than five years Later than five years - - 21 Mission Providence Pty Limited ABN 90 NOTES TO THE FINANCIAL STATEMENTS FOR THE YEAR ENDED DECEMBER 31, 2016 (CONTINUED) NOTE 18: FINANCIAL INSTRUMENTS Financial Risk Management The Company’s financial instruments consist mainly of deposits with banks, trade receivables and trade payables.
